December 1, 2011




                                   JUDGMENT

                      The Fourteenth Court of Appeals

                            JIM HOWARD, III, Appellant

NO. 14-10-01093-CR
NO. 14-10-01094-CR                      V.
NO. 14-10-01095-CR
NO. 14-10-01096-CR

                          THE STATE OF TEXAS, Appellee
                              ____________________

      These causes were heard on the transcript of the record of the court below.
Having considered the record, this Court holds that there was no error in the judgment.
The Court orders the judgment AFFIRMED and that this decision be certified below for
observance.